SUMMARY ORDER

Plaintiff-appellant Daniel J. Wik, proceeding pro se, appeals from a judgment entered on September 30, 2013 in the United States District Court for the Western District of New York dismissing his 42 U.S.C. § 1983 complaint against defendants-appellees the City of Rochester (the “City”) and various named and unnamed City employees. The claims arise from the City’s foreclosure for nonpayment of taxes of seven properties that were wholly-owned directly or indirectly by Wik. Following the termination of his state court proceedings, Wik filed a complaint in federal court seeking the return of his real property and certain personal property seized by the City. By decision and order dated November 13, 2008, the district court (Siragusa, J.) dismissed Wik’s real property claims for lack of subject matter jurisdiction. On September 30, 2013, the district court (Geraci, C.J.) dismissed Wik’s remaining personal property claims for failure to prosecute. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
As an initial matter, despite the City’s argument to the contrary, we have jurisdiction to review all of the district court’s orders, as Wik timely appealed the final judgment. See 28 U.S.C. § 1291 (courts of appeal, have jurisdiction over final orders of district courts); Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 86, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000) (a final decision is one that “ends the litigation on the merits” - (quoting Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867, 114 S.Ct. 1992, 128 L.Ed.2d 842 (1994))).
We address in turn Wik’s arguments that the district court erred in dismissing his claims pertaining to his real and personal property.
A. Real Property
The district court dismissed Wik’s claims stemming from the City’s foreclosure on his real property for non-payment of taxes pursuant to the Rooker-Feldman doctrine and the Tax Injunction Act, 28 U.S.C. § 1341. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Tr. Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). We review dismissals under the Rooker-Feldman doctrine de novo. Green v. Mattingly, 585 F.3d 97, 101 (2d Cir.2009). The Rooker-Feldman doctrine bars “cases brought by state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); see also Green, 585 F.3d at 101.
The district court did not err in dismissing the real property claims pursuant to the Rooker-Feldman doctrine.1 All *663four elements of the doctrine are satisfied in this respect, in that Wik (1) challenged a state foreclosure judgment; (2) alleged injuries stemming from that judgment (loss of his interest in the properties); (3) sought review and rejection of the state court’s foreclosure judgment; and (4) sued in federal court after the state court’s judgment. Green, 585 F.3d at 101.
B. Personal Property
The district court did not abuse its discretion in dismissing Wik’s remaining claims, regarding the seizure of his personal property, for failure to prosecute. See Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir.2009) (reviewing failure to prosecute dismissal for abuse of discretion and reversing only if district court’s decision cannot be located within the range of permissible decisions). Wik did not comply with the district court’s pre-trial orders and stated that he no longer wished to proceed to trial because a trial would be a “farce” and an “exercise [in] futility.” Motion to Compel at 3, ECF Dkt. No. 137; Letter from Daniel Wik to Hon. Frank P. Geraci at 2-3, ECF Dkt. No. 145. The district court acted within its permissible discretion in dismissing the action when Wik refused to proceed. Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir.1990) (“It is beyond dispute that a district court may dismiss a case under Rule 41(b) when the plaintiff refuses to go forward with a properly scheduled trial.”).
We have considered all of Wik’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.

. The district court applied the Rooker-Feld-man doctrine to Justice Lindley's order denying Wik’s motion to vacate the foreclosures, which concluded that Wik lacked an owner*663ship interest in six of the seven properties. The doctrine also applies to Justice Rosen-baum's 2006 foreclosure order, which concerned all seven properties.